[j2863ex10d25image003.gif] [j2863ex10d25image004.gif]


[j2863ex10d25image006.gif]



David Powell, Inc

3000 Sand Hill Road

Building 3, Suite 245

Menlo Park, Ca 94025

650 854-0960

 

PERSONAL & CONFIDENTIAL

 

October 4, 2001

 

Mr. Art Reidel

Ms. Robin Kehoe

Pharsight Corporation

 

Re: Financial Services Proposal

 

Dear Art and Robin:

 

The Financial Services Division of David Powell, Inc. (DPI) has developed the
following proposal for finance assistance for Pharsight. Les Wright will be
assigned as the Interim Chief Financial Officer at Pharsight.

 

SERVlCES

 

Pharsight is requesting that Les will be responsible for overseeing the finance
and administration functions including:

 

1.     Assisting with the development of operating and strategic plans.

2.     Overseeing and mentoring the VP of Finance.

3.     Overseeing the management of the finance and administrative staff
including accounting, planning, treasury, human

resources and IT personnel.

4.     Serving as a sounding board to management and the Board of Directors

5.     Overseeing investor relations activities including investor presentation
and analyst calls.

6.     Performing other accounting and administrative services, as required.

 

TIMlNG

 

Les can begin work no later than November 1, 2001.

 

--------------------------------------------------------------------------------


 

COST

 

Les’ time, as the Interim Chief Financial Officer, will be billed at a rate of
$16,000 per month (payable in two semi-monthly installments), based on a 2
1/2-day workweek.  As part of the fee for Les’ services, 30,000 options will be
granted within 60 days of his starting date with the Pharsight. These options
will be fully vested as of the grant date and are to be exercisable for two
years.  After 12 months of service, Pharsight agrees to grant additional options
to Les as mutually agreed at that time.  All grants will be priced at the fair
market value at the close as of the date of grant.  All grants will be made
under the 2000 Equity Plan. A deposit of $16,000 is required to begin this
assignment and will be applied at the end of the engagement.

 

TERMS

 

Fees are billed on the 16th and the 1st of the month for the prior period and
are due upon receipt. A copy of DPI’s Standard Terms and Conditions is attached
as Exhibit A.

 

APPROVAL

 

Art/Robin, if the above is agreeable to you, please sign this letter in the
space below and return the original copy to DPI.

 

Again, thank you for giving the Financial Services Division of David Powell,
Inc. the opportunity to be of service to Pharsight.  We look forward to working
with you.

 

Sincerely,

Accepted:

 

 

Michael W. Scott

Robin Kehoe

President

Chief Financial Officer

Financial Services Division

Pharsight

 

 

 

_______________________

 

 

cc: Les Wright

Date

 

--------------------------------------------------------------------------------


 

EXHIBIT A

STANDARD TERMS AND Conditions

DAVID POWELL, INC. -FINANCIAL SERVICES DIVISION

 

1. Services: David Powell, Inc., Financial Services Division (“DPI”) will use
reasonable efforts to perform the services (the “Services”) described in the
engagement letter between DPI and the Client addressed therein (the “Letter”) to
which these Standard Terms and Conditions are attached as Exhibit A. Client will
provide DPI with all resources (physical and human) reasonably requested by DPI
to enable DPI to perform the Services.

 

2. Fees and Expenses:  Unless otherwise specified in the engagement letter, fees
will be billed semi-monthly, on the sixteenth and first day of each month.
Expenses incurred by DPI on behalf of the Client will be billed on the sixteenth
and the first day of the month when incurred with the fee billings. All invoices
are due upon receipt.

 

3. Terms: Unless otherwise specified in the engagement letter, this engagement
will continue for six months. After the minimum six month engagement period,
however, either party may terminate the engagement by giving the other party 30
days’ prior written notice. The term of the engagement may be extended at any
time by mutual agreement of the parties and, unless otherwise agreed, the

provisions of the Letter and these Standard Terms and Conditions will apply to
any such extension.

 

4. Independent Contractor: DPI is an independent contractor, and will indemnify
the Client and hold it harmless to the extent of any obligation imposed by law
on the Client to pay any withholding taxes, social security, unemployment or
disability insurance, or similar items in connection with any payments made by
the Client for the Services.

 

5. No Assurance of Funding: Client acknowledges and understands that DPI cannot
and does not guarantee that Client will obtain funding which it deems acceptable
or adequate as a result of DPI’s performance of the Services.

 

6. Indemnification: Client will indemnify, defend DPI and Les Wright and hold
them harmless against any and all claims, damages, costs, fines, penalties,
liabilities, attorneys and other professional fees and disbursements, suffered,
incurred by, or asserted against DPI or Les Wright in connection with its
performance of the Services to the fullest extent permitted under applicable
law, except when such claims arise as a result of DPI’s or Les’ gross
negligence, gross or willful misconduct. Client represents and warrants to DPI
and Les Wright that its Articles of Incorporation and Bylaws contain provisions
authorizing such indemnification. In addition, Pharsight will ensure that Les is
covered by its directors and officers liability insurance policy.  The
obligations of Pharsight under this paragraph are hereinafter collectively
referred to as “Indemnity Obligations”.  the Indemnity obligations shall survive
for a period of five (5) years, any termination of DPI’s and Les’ services under
this agreement and any amendment or modification thereto.  Pharsight agrees to
promptly tender any payments due to DPI or Les Wright, and/or counsel, under or
in respect of the Indemnity Obligations, within three (3) business days
following written demand by DPI or Les Wright, and/or their counsel, which
demand shall include a detailed description of each such obligation demanded. 
Pharsight’s Indemnity Obligations shall not apply to costs or to amounts paid in
settlement of any loss, claim, damage, liability, or action if such settlement
is effected without the consent of Pharsight, which consent shall not be
unreasonably withheld.

 

--------------------------------------------------------------------------------


 

7. Non-Solicitation: Client and DPI each agree not to solicit the other’s
employees without the other’s prior written consent. If an employee should
resign from one party and become employed by the other party within the 120-day
period following such employee’s effective date of resignation, then the hiring
party will be deemed to have breached its obligations hereunder. The parties
agree that, in such event, the hiring party will pay the other party, for such
breach, an amount equal to one-fourth (1/4) of the terminated employee’s first
year’s targeted cash compensation, including base salary and bonus, offered by
the hiring party.  Les Wright is specifically excluded from this provision and
no additional fees will be due to DPI should Les be hired as a regular employee
of Pharsight.

 

8. Expiration:  The proposal contained in this letter is valid for ten calendar
days from proposal date.

 

9. Governing Law:  This agreement is made under the laws of the State of
California.  If any legal action arises under this Agreement or by reason of an
asserted breach of it, the prevailing party shall be entitled to recover all
costs and expenses, including reasonable attorney’s fees, incurred in enforcing
or attempting to enforce the terms of this agreement.

 

--------------------------------------------------------------------------------